gi Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 1 of 21

gee?

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK JUDGE CARTER

Karyn Blumstein-Torrella MAG. JUDGE EF PREEMAN

 

 

Write the full name of each plaintiff.

 

(Include case number if one has been
assigned)

-against- Do you want a jury trial?

New York City Department of Education; Barbara BI Yes CINo

 

Bellafatto, Principal of P.S. 36

 

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

 

Rev, 3/24/17
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 2 of 21

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

Karyn Blumstein-Torrella

 

First Name Middle Initial Last Name

15 Jennifer Lane

 

 

 

 

Street Address

Middlesex County, Old Bridge NJ 08857
County, City State Zip Code
732-407-5518 ktorrella@yahoo.com
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: New York City Department of Education

 

Name
Tweed Courthouse - 52 Chambers Street

 

Address where defendant may be served

New York, New York NY 10007

 

County, City State Zip Code

Defendant2: Barbara Bellafatto, Principal

 

Name

P.S. 36 - 255 lonia Avenue

 

Address where defendant may be served

Richmond, Staten Island NY 10312

 

County, City State Zip Code

Page 2
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 3 of 21

Defendant 3:

 

Name

 

 

Address where defendant may be served

 

County, City State Zip Code

IL. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
J. C. Drumgoole - P.S. 36R

 

 

Name
115 Jennifer Lane
Address
Richmond, Staten Island NY 10312
County, City State Zip Code

Ill. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that

apply and explain):

Cl race:

 

color:

 

Catholic, questioned about my last name and denied request for time off for Religious Observance

 

SEX:

 

O
[x] religion:
O
C)

national origin:

 

Page 3
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 4 of 21

( 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
“employment discrimination on the basis of age (40 or older) ~~

       

I was born in the year: 1 972

Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is: See attached statement

 

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is: See attached statement

 

x] Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

x] New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

] New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

(] Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 5 of 21

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions. against me (check only. those that apply):

L] did not hire me

terminated my employment

O Oo

did not promote me

x]

did not accommodate my disability

[x]

provided me with terms and conditions of employment different from those of
similar employees

x]

retaliated against me

x]

harassed me or created a hostile work environment

[x] other (specify): interfered with my FMLA, harassed me, repeatedly told me to resign,

 

take a leave or go on disability. Retaliated with bad evaluations, disciplinary letters and time and attendance hearing.

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

Please see attached statement.

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency. Please see attached.

Page 5
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 6 of 21

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

 

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

[x] Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? 9/23/18

 

L] No
Have you received a Notice of Right to Sue from the EEOC?
[x] Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? 2/12/19

 

When did you receive the Notice? 2/13/19

 

Cl No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
C1 direct the defendant to hire me

direct the defendant to re-employ me

f) O

direct the defendant to promote me

x]

direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

zk] &]

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

Time and attendance penalty in retaliation for filing SDHR charge restored, days
Testored to my CAR for improper timekeeping, blank time cards, and signing empty —

CAR documents, and days refunded to count towards my pension, money for stress
induced flare ups which resulted in additional time off. FMLA rules and guidelines to be

    

 

Page 6
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 7 of 21

VIL. PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are

~~gupported by existing law or by anonfrivolous argument to-change existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

3/11/19 “Mir BY) noir ~All

 

 

 

 

 

 

 

 

 

Dated Pidintiff’s Signature

Karyn Blumstein - Torrella
First Name Middle Initial Last Name
115 Jennifer Lane

Street Address

Middlesex County, Old Bridge NJ 08857
County, City State Zip Code
732-407-5518 ktorrella@yahoo.com
Telephone Number Email Address (if available)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes 1No

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 8 of 21

ADDENDUM FOR FEDERAL COMPLAINT FOR KARYN BLUMSTEIN-TORRELLA

1. I have been teaching elementary school with the NYC Department of Education since

September 1995.

2. 1am 46 years old and am a practicing Catholic and have various disability-related medical
issues relating to a history of breast cancer, Crohn’s and Celiac disease, Hashimoto,

Rheumatoid Arthritis, Fibromyalgia, Vitiligo, and Lichen Sclerosus.

3. Iwas assigned to P.S. 36 in Staten Island based on a medical transfer starting in the 2015-

16 school year under Principal Barbara Bellafatto.
4. Lalways had Satisfactory or Effective ratings prior to coming to this school.

5. Principal Bellafato tried to give me an Unsatisfactory rating my first year in 2015-16 at the
school when she found out she would have to pay my salary, but it was later overturned
with the help of my union. She also gave me a disciplinary letter for excessive absences,

even though they were medically justified.

6. Due to my various health conditions, I was granted FMLA intermittent leave from

December 8, 2016 through December 8, 2017, by the DOE medical unit.

7. Despite these approved leaves, Principal Bellafatto gave me disciplinary notices for time
and attendance, in part due to my health conditions and also for her refusal to approve
religious observance days for Catholic holidays. She told me on 10/31/16 that I should go

to church at night like she does.
2017-2018 School Year

8. One year later on 10/31/17, I was called into the principal’s office and questioned about
my religion because my last name is Blumstein Torrella and the principal asked me to
elaborate about my religious beliefs. She claimed | did not put in the religious leave
paperwork until that morning when in fact I put in for the religious leave weeks in advance.
She said she would let me know by the end of the day of her decision on the religious day

and I never heard back from her.
~—different-school: She-did not-want-me-back-again; but the Unton told her-she had-to- take:

10.

11.

12.

13.

14,

15.

16.

Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 9 of 21

In September 2017, Principal Bellafatto had me sent to the DOE medical unit on the first
day of school. The Medical unit postponed the appointment until the second day of school
and told me to report to my school. Upon arrival at my school, I was told I was not allowed

to stay. Principal Bellafatto had me placed into the ATR pool and I had to report to a

me back because it was against our contract.

On October 19, 2017, at a meeting in the principal’s office, the principal told me that my

FMLA leave status was terminated and that it should never have been approved.

I was often rated highly effective prior to coming to the school. I have received much
lower ratings (mostly developing) during the 2017-18 school year, on evaluations

conducted on October 11, 2017, December 19, 2017, and April 20, 2018.

Principal Bellafato told me on April 13, 2018, that I am a financial burden to her school
due to my high salary and my time off for disability where she has to hire substitutes. She
also stated that because of me she could not hire school aides, nor buy furniture nor supplies
for the school. She also said that I should resign, apply for disability retirement or take a

medical leave because she did not foresee my health improving.

On April 13, 2018, I received a disciplinary letter in my file for time and attendance that
referenced FMLA approved dates, bereavement time, and days off for religious

observance.

By law, the principal was required to put up a FMLA poster in the school and did not put
it up until April 26, 2018. The principal only gave me an FMLA eligibility notice on April
26, 2018 after my FMLA leave ended.

2018-2019 School year

On or about May 23, 2018, I filed a protected complaint against the NYCDOE and my
principal with the New York State Division of Human Rights (SDHR) based on age,

religion, and disability.

Since I filed the SDHR complaint (which, upon information and belief, the principal

received on September 10, 2018), I have been swiftly retaliated against. First, she initiated

2
17.

Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 10 of 21

time and attendance disciplinary charges against me on October 17, 2018, and | ultimately

received a $1,500 fine after a hearing held on November 16, 2018.

On April 5, 2019, I received another disciplinary letter from the principal threatening me

with termination of employment based on absences this school year due to various illnesses

 

related to my disabilities and exposure to student illness in the classroom, which have been

consistently documented with medical notes.
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 11 of 21

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Karyn Blumstein-Torrella From: New York District Office
15 Jennifer Lane 33 Whitehall Street
Old Bridge, NJ 08857 5th Floor

New York, NY 10004

 

 

 

On-behalt-of person(s)-aggrieved-whese identily.is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Holly M. Shabazz,
16G-2018-04854 State & Local Program Manager (212) 336-3643

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

AO OOUUU

Other (briefly state) Charging Party wishes to pursue matter in Federal District Court.

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

 

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

LEZ / Lom nd February 12, 2019
Ce Nee

Enclosures(s) ZZ Kevin ISerry, (Date Mailed)
District Director

cc,

CITY OF NEW YORK, DEPARTMENT OF EDU Bryan D. Glass, Esq.
Attn: Jared B. Arader, Agency Attorney Glass Krakower LLP
Office of Legal Services 100 Church Street, 8" Floor
§2 Chambers Street, Rm 308 New York, NY 10007

New York, NY 10007
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 12 of 21

New York State Division of Human Rights
Complaint Form

 

 

CONTACT INFORMATION

 

My contact information:
a) dt Tne E | . MELICT
Name: Kas a “38 ~ at he eb Ole le.
sor § yA é om =|
Address: | 5 JEN TEE jf QC LANE Apt or Floor #:

City: OLD [AR [ DQE State: Abed. Zip: OYkE 7 /

REGULATED AREAS

| believe | was discriminated against in the area of:

¥Employment Ci Education “) Volunteer firefighting

Cl) Apprentice Training (7) Boycotting/Blacklisting La. Credit

i [) Public Accommodations [7 Housing OL Labor Union, Employment
(Restaurants, stores, hotels, movie Agencies

theaters amusement parks, etc.) L) Commercial Space

i internship

lam filing a complaint against:

Company or Other Name: N Me \ See t - Al LCG by OO pS Alp 6) hin C.

ane Vie p | Dyer reece

Address: 4)... LLG. | EET Ae SCHGON
City: Staten iQ “te igs nel State: NY. Zip: 103 Es
Telephone Number: (HE IRS 4: 42 aN

(aréa code)
individual people who discriminated against me:
Name: Bavhin. Bella Cotte Name:
Title: Rei acl pal Title:

DATE OF DISCRIMINATION

/§

“moat day year

The most recent act of discrimination happened on:

Gs
 

Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 13 of 21

BASIS OF DISCRIMINATION

Please tell us why you were discriminated against by checking one or more of the boxes below.

 
 

You do not need to provide information for every type of discrimination on this list. Before you check
make sure you are checking it only if you believe it was a reason for the discrimination. Please
the list on Page T for an explanation of each type of discrimination.

Please note: Some types of discrimination on this list do not apply to all of the regulated areas listed on Page
3. (For example, Conviction Record applies only to Employment and Credit complaints, and Domestic

Violence Victim Status is a
types of discrimination below.

| believe | was discriminated a

basis only in Employment complaints). These exceptions are listed next to the

gainst because of my:

 

 

Age (Does not apply to Public Accommodations)

Date of Birth: | ly Iq.

(0 Genetic Predisposition (Employment only)
Please specify:

 

C) Arrest Record (Only for Employment, Licensing,
and Credit)
Please specify:

() Marital Status
Please specify:

 

[1 Conviction Record (Employment and Credit only)
Please specify:

1 Military Status:
Please specify:

 

 

L] National Origin
Please specify:

 

W disabitity Histor C Caneer
Please specify: Capac re ease “Tt
Various Other Lilneses

C1] Race/Color or Ethnicity
Please specify:

 

(1 Pregnancy-Related Condition:
Please specify:

CM Sex

Please specify: o Female 0 Male
O Pregnancy
O Sexual Harassment

 

O Domestic Violence Victim Status:
(Employment only)
Please specify:

[] Sexual Orientation
Please specify:

 

C) Familial Status (Does not apply to Public
Accommodations or Education)
Please specify:

 

( Retaliation (if you filed a discrimination case before,
or helped someone else with a discrimination case, or
reported discrimination due to race, sex, or any other
category listed above)

Please specify:

 

 

information only for the type of

Before you tum to the next page, please check this list to make sure that you provided
discrimination that relates to your complaint.

 
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 14 of 21

EMPLOYMENT OR INTERNSHIP DISCRIMINATION

Please answer the questions on this page only if you were discriminated against in the area
of employment or internship. If not, turn to the next page.

 

How many employees does this comp

any have?
a) 1-3 b) 4-14 c) 15 or more d) 20 or more e) Don’t know

Are you currently working for the company?

wh Yes

 

 

 

Date of hire: ( 9 G5 ) What is your job title? Tea et

Month day year Commo n- Be ancl
(1 No
Last day of work: ( ) What was your job title?

Month day year

(J | was not hired by the company

Date of application: ( )
Month day year

ACTS OF DISCRIMINATION

What did the person/company you are complaining against do? Please check all that apply.
(7) Refused to hire me

CJ Fired me / laid me off

CO Did not call me back after a lay-off

CJ Demoted me

(1 Suspended me

O Sexually harassed me
at Harassed or intimidated me (other than sexual harassment)

Pl Denied me training

( Denied me a promotion or pay raise

RK Denied me leave time or other benefits

C) Paid me a lower salary than other workers in my same title

el Gave me different or worse job duties than other workers in my same title
4 Denied me an accommodation for my disability

1K Denied me an accommodation for my religious practices

¥ Gave me a disciplinary notice or negative performance evaluation

C] Other:

 
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 15 of 21

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names_of people involved, and explain why you think it was discriminatory.

 

 

PLEASE TYPE OR PRINT CLEARLY.

See arhachech .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

8
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 16 of 21

NOTARIZATION OF THE COMPLAINT

Based on the information contained in this form, | charge the above-named Respondent with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By Tiling this Complaint, understand that tam-also-filing-my-employment complaint with the United States

Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment), Title Vil of the Civil Rights Act of 1964, as amended (covers race, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment), ar filing my housing/credit complaint with HUD under
Title VII of the Federal Fair Housing Act, as amended (covers acts of discrimination in housing).as applicable.
This complaint will protect your rights under Federal Law,

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the statutory limitations contained in the
aforementioned law and/or to accept this complaint on behalf of the U.S. Department of Housing and Urban
Development for review and additional filing by them, subject to the statutory limitations contained the in
aforementioned law.

t have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based tipon this same unlawful discriminatory practice.

| swear under penalty of perjury that | am the complainant herein; that | have read (or have had read to me)
the foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct,
based on my current knowledge, information, and belief,

. /)

we As i before
GNA Pope DILL

Sign ygur full legal name

“4 4p

 

Subscribed and sworn before me
This 245 dayof Ma, , 207%
i i

f 4m
4 pera
bya a ae

 

i 2 - "
Signatuye of Notary Public
fi : f if, yi? “haart
County: £. dtayl Commission expires: f/ 21) 7 ~

Please note: Once this form is notarized and returned to the Division, it becomes a
legal document and an official complaint with the Division of Human rights. After the
Division accepts your complaint, this form will be sent to the company or person(s)
whom you are accusing of discrimination.
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 17 of 21

ADDITIONAL INFORMATION
The next three pages are for the Division's records and will not be sent out with the rest of your
compiaint.

Contact information

 

 

My primary telephone number: My secondary telephone number:
(area code) {area cade)
___home phone ___home phone
___work phone ___work phone
L“cell phone ___cell phone
___other __ other:

My email address: et orve | la @) vale ;COW

Last four digits of my Social Security number: g O, ) k

Contact person (someone who does not live with you but will know how to contact you if the Division
cannot reach you):

wame: SADR BLVASTETN

Telephone number: 732 ; 6 YG -_ QO 00 &
Relationship to me- EFA TH. ER

Special Needs

| am in need of: a) A translator (if so, which language?):

 

b) Accommedations for a disability:

 

c) Other:

 

Settlement / Conciliation:

To settle this complaint, | would accept: (Please explain what you want to happen as a result of this
complaint. Do you want a letter of apology, your job back, lost wages, an end to the harassment, etc?) C,
om C le

End. Harrassment - Negative. eperwork Cemoyed
Emotional Distress Namaae's
ost wages cue fo eytreme Stvess

Lost C, ASR. clays

 

Li
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 18 of 21

Witnesses:

The following people saw or heard the discrimination and can act as witnesses:

Name: Job title:

 

Telephone number:

 

Relationship to me:

 

What did this person witness?:

 

Name: Job title:

 

Telephone number:

 

Relationship to me:

 

What did this person witness?

 

if you have more witnesses, please write their names and information on a separate sheet of paper and
attach it to this form. Please do not write on the back of this form.

Additional Details:

Did you report or complain about the discrimination to someone else?

(If you told someone, filed a report or sent a letter about the discrimination, please indicate whether you went
to a supervisor, a manager, the owner of the company, your human resources office, your union, your
housing provider, the police, etc. ).

 

 

Date you reported or complained about discrimination:

 

month day year

How exactly did you complain about the discrimination?
(Who did you talk to about it? Who did you filed a report or make a formal written complaint or union
grievance with? What did you say?)

 

 

 

What happened after you complained?
(Was your complaint investigated? Was any action taken in response to your complaint? Did the
discrimination stop? Did you experience retaliation for complaining?)

 

 

12
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 19 of 21

if you did not report the discrimination, please explain why:

 

 

 

 

 

Did the person you are complaining against touch you, hurt you, or physically harm you?
Ol Yes (1 No

if yes, please explain:

 

 

 

Examples of other people who were discriminated against in the same way as you were.
(For example, people who were harassed by the same manager, disciplined or terminated for the
same reasons, did not receive an accommodation for the same reasons, etc.).
if you are complaining about discrimination relating to race, national origin, age, religion, etc. please
describe their races, national origins, ages, religions, etc.

 

 

 

 

 

 

Examples of other people who were treated better than you were: -
(For example, people who were not fired for doing the same thing you were fired for, people who
were doing the same job but making more money, people who were allowed to stay in the store while
you were told to leave, etc.).
if you are complaining about discrimination relating to race, national origin, age, religion, etc. please

describe their races, national origins, ages, ny. etc.

Mr. Walker (Co- eather Yecet ved better treatment

 

 

 

 

 
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 20 of 21

SDHR ADDENDUM FOR KARYN BLUMSTEIN-TORRELLA

. [have been teaching elementary school with the NYC Department of Education since
September 1995.

 

. lam 46 years old and am a practicing Catholic and have various disability-related

medical issues relating to a history of breast cancer, Crohn’s and Celiac disease.

. I was assigned to P.S. 36 in Staten Island based on a medical transfer starting in the 2015-

16 school year under Principal Barbara Bellafatto.
. L always had Satisfactory or Effective ratings prior to coming to this school.

. Principal Bellafato tried to give me an Unsatisfactory rating my first year in 2015-16
school when she found out she would have to pay my salary, but it was later overturned
with the help of my union. She also gave me a disciplinary letter for excessive absences,

even though they were medically justified.

. Due to my various health conditions, I was granted FMLA intermittent leave from
December 8, 2016 through December 8, 2017, by DOE medical.

. Despite these approved leaves, Principal Bellafatto gave me disciplinary notices for time
and attendance, in part due to my health conditions and also for her refusal to approve
religious observance days for Catholic holidays. She told me on 10/31/16 that I should go
to church at night like she does. One year later on 10/31/17 I was called into her office
and questioned about my religion because my last name is Blumstein Torrella and she
asked me to elaborate about my religious beliefs. She claimed | did not put in the
religious paperwork until that morning when in fact I put it in weeks in advance. She said
she would let me know by the end of the day of her decision on the religious day and |

never heard back from her.

. In September 2017, Principal Bellafatto had me sent to the DOE medical board on the
first day of school. The Medical board postponed the appointment until the second day of
school and told me to report to my school. Upon arrival at my school I was told I was not

allowed to stay. Principal Bellafatto had me placed into the ATR pool and I had to report
Case 1:19-cv-03492-ALC Document 2 Filed 04/19/19 Page 21 of 21

to a different school. She did not want me back again, but the Union told her to take me

back because it was against our contract.

9. On October 19, 2017, at a meeting in the principal’s office, the principal told me that my

  

   

FMLA was terminated and that it should-never-have-been-approved.-

 

10.1 was often rated highly effective prior to coming to the school. I have received much
lower ratings (mostly developing) this school year on evaluations conducted on October
11, 2017, December 19, 2017, and April 20, 2018.

11. Principal Bellafato told me on April 13, 2018, that I am a financial burden to her school
due to my high salary and my time off for disability where she has to hire substitutes. She
also stated that because of me she could not hire school aides, nor buy furniture nor
supplies for the school. She also said, that I should resign, apply for disability retirement

or take a medical leave because she did not foresee my health improving.

12. On April 13, 2018, I received a disciplinary letter in my file for time and attendance that
referenced FMLA approved dates, bereavement time, and days off for religious

observance.

13. By law the principal was required to put up a FMLA poster and did not put it up until
April 26, 2018. The principal only gave me an FMLA eligibility notice on 4/26/18 after
my FMLA leave ended

14. I believe I am being discriminated against based on my age, religion, and disability.
